HENDERSON, Justice
(specially concurring).
Counsel for the child by letter, and not by brief, takes the position that no appropriate position can be taken on behalf of the child until this Court renders a decision on the appeal of the father’s murder conviction. This posits an overwhelming con*360cern for this author because the termination is based, inter alia, upon the father’s murder conviction of the child’s mother and grandmother. Where are we, mentally and legally, should this murder conviction be reversed? Have we been presumptive by affirming this termination at this time?
A divorce action was pending between the father and the deceased mother at the time of the two homicides. The trial court, in this termination proceeding, took into consideration the showing made in the divorce action to support that the father was a man of extreme violence and one who refused medical attention when it appeared obvious that he should have attention. Divorce File # D83-81 of Pennington County, South Dakota, is made a full part of this record.
If I had my legal druthers, I would prefer that this case be placed in suspense in our files until such time as a decision is rendered on the murder appeal. However, this action is before me and as a member of this Court, my duty is clear, if not commanded, to vote upon those matters which are of great import and grave concern, on a daily basis.*
As to the effect of incarceration, ipso facto, on termination of parental rights, there is a division of authority. Authorities supporting termination when the parent is incarcerated are: Matter of Adoption of Doe, 99 N.M. 278, 657 P.2d 134 (1982) (statute defining neglect as inability to discharge parental responsibilities because of incarceration); and Matter of A.M.K., 105 Wis.2d 91, 312 N.W.2d 840 (1981) (statute defining parental unfitness as confinement for a felony). Authorities taking a contrary view are: In Interest of Sanders, 77 Ill.App.3d 78, 32 Ill.Dec. 847, 395 N.E.2d 1228 (1979); Matter of Kidder, 61 Mich.App. 451, 233 N.W.2d 495 (1975); State v. Grady, 231 Or. 65, 371 P.2d 68 (1962). In 1982, the Supreme Court of Nebraska, in the case of In re Interest of Ditter, 212 Neb. 279, 284, 322 N.W.2d 642, 645 (1982), took what I consider to be an enlightened viewpoint of this general subject by stating: “Although a parent’s parental rights should not be terminated for the sole reason of conviction of crime and incarceration, the fact of incarceration may be considered along with other factors in determining whether parental rights should be terminated.” (Quoting In re Interest of Wagner and Russell, 209 Neb. 33, 36-37, 305 N.W.2d 900, 902 (1981)). It strikes me that imprisonment is one of the factors that should be taken into consideration in the termination of a parent’s right to a child, but that a court cannot blindly terminate a parent’s rights without looking at the other facts and circumstances which would include the general fitness of the parent and the length of period of incarceration. The Washington Court of Appeals put it this way: “Mere imprisonment of the father is not sufficient of itself for an order of deprivation, but it is not a factor to be ignored.” In re Clark, 26 Wash.App. 832, 835, 611 P.2d 1343, 1345 (1980).
Here, I am influenced by the fact that there was a history of great violence by the father, a head injury which triggers mental lapses that go unattended, a statement in open court to the trial judge, and Disposi-tional Finding of Fact V, which states:
That the respondent herein, [G.G.L.], did admit in open court that termination of his parental rights with respect to [A.M.L.] is the least restrictive alternative with regard to the protection and upbringing of [A.M.L.], and in the service of the best interests of said minor child, said admissions having been made in the presence of his counsel.
Accordingly, I specially concur.

 In his special writing in Stavig v. S.D. Highway Patrol, 371 N.W.2d 166, 170 (S.D.1985), Retired Justice Francis Dunn, a former Chief Justice of this Court, who personally observed the mushrooming growth of appeals in this Court, termed this Court "beleaguered.” In a study of the appellate court systems in the United States, the Department of Justice analyzed growth of appeals for the various states. From 1973 to 1983, South Dakota ranked fourth in the highest increase per appellate caseload, per Justice, with a total increase during that period of time of 152%.